DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. For example, in claim 1, the limitation of “determining…”, “determining …”, “determining …”, “comparing …”, “delaying comparing …”, “determining …”, “determining…”, “comparing …”, “…connecting the contact” as drafted covers human organizing of activities. More specifically, a human can calculate the different scores for caller and agents and use that to make delaying decision and ultimately selecting an agent to pair with the caller. A human can perform the steps of the independent claims by writing down in pen and paper. Therefore, the claim language appears to be merely an abstract idea, a mental process that is able to be performed by a person in their mind or by using a pen and paper. Furthermore, the claimed method simply describes the concept of gathering and calculating data by reciting steps of organizing information through mathematical relationships. This idea is similar to the basic concept of manipulating information using mathematical relationships (e.g., converting numerical representation in Benson), which has been found by the courts to be an abstract idea.
	This judicial exception is not integrated into a practical application. Furthermore, claim 7, 13, 25, and 31 recites an element of “processing circuitry”. For example, in paragraphs [0025] of the instant PGPUB, the specification appears to be using a general computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the claims are directed towards insignificant extra solution activity such as collecting data and then using results/data, as supported by the MPEP, “Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”. Furthermore, the claim limitations amounts to merely applying the mental process using a computer, which are not enough to qualify as significantly more under the MPEP, “Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))”. Therefore, the claim is not patent eligible under 35 U.S.C. 101.
	Claims 2-36 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more.

Specification
The amendment filed 04/02/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. Applicant appears to filed a specification on 04/02/2021 and amendment to the specification on 04/02/2021 claiming priority ultimately to 15/395,529 which is now Patent 10,326,882. By doing so it appears that there is additional material which is not supported by the original disclosure is as follows: the abstract and paragraphs 0007-0014 and appears the rest of the specification have been edited as well. Applicant is asked to review each paragraph such that it matches the originally filed specification which applicant wants to claim priority to. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As similarly stated earlier, Applicant appears to ultimately claim priority to 15/395,529 which is now Patent 10,326,882 and Applicant appears to have added a different abstract and paragraphs 0007-0014 to have support for the claims. However, they are not supported by the original specification which Applicant claims priority to. For example, there is no mention of scoring of contact or agent, much less delaying pairing based on the comparing of scoring. Similarly, with claims 2-6, since they expand on “scoring”. Claims 7-36 are rejected for similar reasons. Applicant is asked to review each claim such that the claims have proper support in the originally filed specification which applicant wants to claim priority to. Applicant is required to cancel the new matter in the reply to this Office Action.







The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 16, 20, 26, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 4 states: “the first score comprises a percentile of the contact”. However, in claim 1, there is only one contact. So therefore, the claim is unclear how there can be “a percentile of the contact” when there is only one contact. Claims 10, 16, 20, and 32 are rejected for same reasons as claim 4. Appropriate corrections are required.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22, 25-28, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chishti et al. (US Pub 2015/0237208).
Regarding claim 1, Chishti discloses a method comprising: determining a first score of a contact waiting for connection in a contact center system (para 0020-0023 – caller demographic, psychographic, and other business-relevant data – “Agent and caller demographic data can comprise any of gender, race, age, education, accent, income, nationality, ethnicity, area code, Zip code, marital status, job status, and credit score; “computer model that matches each agent with each caller and estimates the probable outcome of each matching along a number of optimal interactions”); determining a first agent is ready for connection in the contact center system (see abstract; para 0027-0028;); determining a second score of the first agent (para 0020-0023  – agent grades, demographic, psychographic, and other business-relevant data; para 0027-0028); after determining the first agent is ready, comparing the first score with the second score; delaying pairing the contact based on the comparing (see abstract; para 0027-0028); after the delaying, determining a second agent becomes ready for connection in the contact center system (see in page 12, claim 4); determining a third score of the second agent (para 0020-0023  – agent grades, demographic, psychographic, and other business-relevant data; para 0027-0028); comparing the first score with the third score; and connecting the contact to the second agent based on the comparing (see in page 12, claim 4; para 0016, para 0027-0028).
Regarding claim 2, Chishti discloses wherein the second score is less than the first score (para 0027-0028 – model determines suitability score between agents and customer).
	Regarding claim 3, Chishti discloses wherein the third score is less than or equal to the first score (para 0027-0028 – model determines suitability score between agents and customer).
Regarding claim 4, Chishti discloses wherein the first score comprises a percentile of the contact (para 0069 – each caller is pair with agent based on optimal interaction, therefore it is interpreted as a rank as 1 of N as in para 0015; also see in page 12, claim 7).
Regarding claim 5, Chishti discloses wherein the second score comprises a percentile of the first agent, and wherein the third score comprises a percentile of the second agent (para 0015).
Regarding claim 6, Chishti discloses wherein the comparing comprises determining a difference between the first score and the second score (para 0027-0028 – model determines suitability score between agents and customer).
Regarding claim 7 and 13, see rejection of claim 1.
Regarding claim 8 and 14, see rejection of claim 2.
Regarding claim 9 and 15, see rejection of claim 3.
Regarding claim 10 and 16, see rejection of claim 4.
Regarding claim 11 and 17, see rejection of claim 5.
Regarding claim 12 and 18, see rejection of claim 6.
Regarding claim 19, see rejection of claim 1. And additionally, Chishti discloses determining no agent having a higher score than the second score became ready for connection in the contact center system; and connecting the contact to the agent after the delaying (para 0027-0028 - Chishti discloses being optimized for optimal interaction so best agent is connected after postponement which is the current agent).
Regarding claims 20, 26, and 32, see rejection of claim 4.
Regarding claims 21, 27, and 33, see rejection of claim 5.
Regarding claims 22, 28, and 34, see rejection of claim 6.
Regarding claims 25 and 31, see rejection of claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24, 29-30, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chishti et al. (US Pub 2015/0237208) in view of Flockhart et al. (US Pub 2013/0287202).
Regarding claim 23, Chishti discloses the method of claim 19.
Chishti does not disclose further comprising identifying a threshold amount of time, wherein the delaying is further based on the threshold amount of time.
Flockhart disclose further comprising identifying a threshold amount of time, wherein the delaying is further based on the threshold amount of time (para 0007- “deferred until a second time that is a predetermined amount of time after the first time”).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chishti with the teachings of Flockhart in order to wait a predetermined amount of time before assigning caller to increases contact center efficiency (Flockhart, see abstract).
Regarding claim 24, Flockhart discloses wherein the threshold amount of time is based on the comparing (para 0005 – “the work assignment decision is deferred for an amount of time equal to the delta time unless a tier 1 agent becomes available”).
Regarding claims 29 and 35, see rejection of claim 23.
Regarding claims 30 and 36, see rejection of claim 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652